Case 2:20-cv-00952-GGG-JCW Document 1 Filed 03/19/20 Page 1 of 17

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

ANTHONY HERBERT, INDIVIDUALLY
AND ON BEHALF OF THE DECEASED,
SCHWANN HERBERT,

Civil Division:

Civil Action No.:

Plaintiff,

JURY TRIAL DEMANDED
VERSUS

THE CITY OF NEW ORLEANS,

NEW ORLEANS POLICE DEPARTMENT,
SUPERINTENDENT SHAUN D. FERGUSON,
OFFICER ALEX MIKKELSEN, OFFICER
JONATHAN BROOM, OFFICER JEFFREY
HERRINGTON, OFFICER ALEX FLORIAN,
OFFICER COLBY STEWART, AND
OFFICER WILLIAM HERY

ke kkk Rk KR KR RRR HR RK Kk KK eR

att
ase

gil

Sey
aaa

wy

arse

ed bl wih quot
iv ,

1
G*
-

matt

Hoe eH
»

oA

ft
b

COMPLAINT /

Plaintiff, Anthony Herbert, individually and on behalf of the deceased, Schwann Herbert,

hereby files this Complaint Pro Se, and alleges the following:
1,

This matter arises out of the unlawful and unauthorized police pursuit of six (6) New Orleans
Police Department officers of suspects not suspected of engaging in a violent crime. As a result of
the unlawful and unauthorized high-speed police pursuit, the fleeing vehicle lost control and crashed
into.a building wherein the deceased, Schwann Herbert, was a patron. The crash caused a fire to
ensue which engulfed the building. Ms. Herbert was unable to timely escape and sustained severe
and fatal injuries as a result of the fire. She passed away at the hospital a short time after she was
removed from the burning building. As will be set forth more fully herein, the pursuing officers

engaged in an unlawful and unauthorized pattern of conduct which was known to their superiors

20- 00952
SECT. T MAG.2

who failed to prevent such actions from occurring. As a direct and proxi image eggult of the eee

... Process
x. Dktd
mae CtRMDep
xxx, Doc. No.

 

 
Case 2:20-cv-00952-GGG-JCW Document 1 Filed 03/19/20 Page 2 of 17

Defendants’ actions and/or inactions, Ms. Herbert received her fatal injuries.
JURISDICTION & VENUE
2.

This action is commenced pursuant to 42 U.S.C. §1983 and §1988, and the Fourth and
Fourteenth Amendment to the United States Constitution. This Honorable Court has jurisdiction
over Plaintiff's claims under 28 U.S.C. §1331 (Federal Question) and 28 U.S.C. §1343(3) (Civil
Rights). This Honorable Court also has jurisdiction over Plaintiff s Supplemental State-Law Claims
under 28 U.S.C. §1367 (Supplemental Jurisdiction) as those claims from a part of the same case or
controversy under Article III of the United States Constitution.

3.

Plaintiff invokes the Supplemental Jurisdiction of this Honorable Court to hear and decide
all applicable claims arising under state law.

4.

Venue is proper as all claims set forth herein arose in the Eastern District of Louisiana and
Plaintiff is a resident of this District. Venue is found pursuant to 28 U.S.C. §1391(b).

PARTIES
A. Plaintiff, Anthony Herbert, is a person of the full age of majority and domiciled in the
Parish of Orleans, State of Louisiana. Plaintiff is the son of the deceased, Schwann
Herbert, and has standing to bring this action pursuant to Louisiana Civil Code articles
2315.1(1) and 2315.2(1).

B. The Defendant, The City of New Orleans (hereinafter referred to as the “City”), is a

municipal body located in the Parish of Orleans, State of Louisiana, who can be served

through Latoya Cantrell, Mayor, at New Orleans City Hall, 1300 Perdido Street, New
Case 2:20-cv-00952-GGG-JCW Document 1 Filed 03/19/20 Page 3 of 17

Orleans, Louisiana. The City is a political subdivision of the State of Louisiana, for
which Defendant Officers named herein serve or served as police officers and Defendant
Superintendent Ferguson serves as Superintendent of Police. The City has established
and/or delegated Defendant Superintendent Ferguson and the NOPD the responsibility
for establishing and implementing policies, practices, procedures, and customs used by
law enforcement officers employed by the City regarding police pursuits.

C. The Defendant, New Orleans Police Department (“NOPD”), is a political subdivision of
the City of New Orleans located in the Parish of Orleans, who can be served through its
Superintendent Shaun D. Ferguson at the NOPD headquarters located at 715 South
Broad Street, New Orleans, Louisiana 70119.

D. The Defendant, Shaun D. Ferguson, is a citizen and resident of Orleans Parish,
Louisiana, and was at all times material to the allegations in this Complaint, employed
as the Police Superintendent of the NOPD and is responsible for the supervision and
training of the Defendant Officers. Defendant Superintendent Ferguson, as Police
Superintendent, is further responsible for making and/or implementing polices,
practices, and procedures used by law enforcement officers employed by the City
regarding police pursuits. Superintendent Ferguson can be served at the NOPD
headquarters located at 715 South Broad Street, New Orleans, Louisiana 70119.

E. The Defendant, Alex Mikkelsen, upon information and belief, is a citizen and resident
of Orleans Parish, Louisiana, and was at all times material to the allegations in this
Complaint, acting in his capacity as a NOPD Officer employed by the City and was
acting under color of state law. Defendant Mikkelsen can be served through Defendant

Superintendent Ferguson, at the NOPD headquarters located at 715 South Broad Street,
Case 2:20-cv-00952-GGG-JCW Document 1 Filed 03/19/20 Page 4 of 17

New Orleans, Louisiana 70119. (All Defendant officers of the NOPD named herein will
collectively be referred to as “Defendant Officers”).

F. The Defendant, Jonathan Broom, upon information and belief, is a citizen and resident
of Orleans Parish, Louisiana, and was at all times material to the allegations in this
Complaint, acting in his capacity as a NOPD Officer employed by the City and was
acting under color of state law. Defendant Mikkelsen can be served through Defendant
Superintendent Ferguson, at the NOPD headquarters located at 715 South Broad Street,
New Orleans, Louisiana 70119. (All Defendant officers of the NOPD named herein will
collectively be referred to as “Defendant Officers”).

G. The Defendant, Jeffrey Herrington, upon information and belief, is a citizen and resident
of Orleans Parish, Louisiana, and was at all times material to the allegations in this
Complaint, acting in his capacity as a NOPD Officer employed by the City and was
acting under color of state law. Defendant Mikkelsen can be served through Defendant
Superintendent Ferguson, at the NOPD headquarters located at 715 South Broad Street,
New Orleans, Louisiana 70119. (All Defendant officers of the NOPD named herein will
collectively be referred to as “Defendant Officers”).

H. The Defendant, Alex Florian, upon information and belief, is a citizen and resident of
Orleans Parish, Louisiana, and was at all times material to the allegations in this
Complaint, acting in his capacity as a NOPD Officer employed by the City and was
acting under color of state law. Defendant Mikkelsen can be served through Defendant
Superintendent Ferguson, at the NOPD headquarters located at 715 South Broad Street,
New Orleans, Louisiana 70119. (All Defendant officers of the NOPD named herein will

collectively be referred to as “Defendant Officers”).
Case 2:20-cv-00952-GGG-JCW Document 1 Filed 03/19/20 Page 5 of 17

I. The Defendant, Colby Stewart, upon information and belief, is a citizen and resident of
Orleans Parish, Louisiana, and was at all times material to the allegations in this
Complaint, acting in his capacity as a NOPD Officer employed by the City and was
acting under color of state law. Defendant Mikkelsen can be served through Defendant
Superintendent Ferguson, at the NOPD headquarters located at 715 South Broad Street,
New Orleans, Louisiana 70119. (All Defendant officers of the NOPD named herein will
collectively be referred to as “Defendant Officers”).

J. The Defendant, William Hery, upon information and belief, is a citizen and resident of
Orleans Parish, Louisiana, and was at all times material to the allegations in this
Complaint, acting in his capacity as a NOPD Officer employed by the City and was
acting under color of state law. Defendant Mikkelsen can be served through Defendant
Superintendent Ferguson, at the NOPD headquarters located at 715 South Broad Street,
New Orleans, Louisiana 70119. (All Defendant officers of the NOPD named herein will
collectively be referred to as “Defendant Officers”).

FACTUAL BACKGROUND
5.

On March 20, 2019, NOPD 6" District Task Force Officers, the Defendant Officers,
attempted to conduct a traffic stop on a vehicle believed to be stolen. The vehicle did not stop as
directed, and instead accelerated away from the Defendant Officers. The Defendant Officers
thereafter pursued the fleeing vehicle and engaged in a high-speed pursuit.

6.
During the high-speed police pursuit, the fleeing vehicle lost control and crashed into the

Unity I Beauty Supply & Hair Salon located at 4125 Washington Avenue, New Orleans, Louisiana
Case 2:20-cv-00952-GGG-JCW Document 1 Filed 03/19/20 Page 6 of 17

70125 (hereinafter referred to as the “Unity I Salon”). The crash into the Unity I Salon ignited a
fire, engulfing the entirety of the building in flames.
7.

Plaintiffs mother, Schwann Herbert, was a patron at the Unity I Salon when the crash
occurred, and the building caught on fire. Unfortunately, Ms. Herbert was unable to escape the
building before sustaining severe and fatal injuries. Ms. Herbert later died from these injuries.

8.

Following this fatal incident, the NOPD’s Public Integrity Bureau opened a formal
investigation into whether this police pursuit violated NOPD’s Vehicle Pursuit Policy (the “Pursuit
Policy”). NOPD’s Pursuit Policy, attached hereto as Exhibit 1, provides that officers may engage
in a police pursuit only when they have a reasonable suspicion that a fleeing vehicle has committed
or has attempted to commit a crime of violence.

9.
Specifically, Section 9 of the Pursuit Policy provides as follows:
9 — WHEN A PURSUIT MAY BE INITIATED

Upon express supervisory approval, officers are authorized to initiate a pursuit
ONLY when:

(a) An officer can articulate a suspect is attempting to evade arrest
or detention for a crime of violence as defined by this Chapter;

(b) The escape of the subject would pose an imminent danger of
death or serious bodily injury to the officer or to another person;
and

(c) The suspect is fleeing in a vehicle after having been given a
signal to stop by a commissioned member who has identified
themselves as a police officer (e.g., in uniform, in a marked
police unit, showing badge and ID. — see: definition of
Professional Presence Chapter 1.3 — Use of Force).

10.
Case 2:20-cv-00952-GGG-JCW Document 1 Filed 03/19/20 Page 7 of 17

After the investigation was concluded, it was determined that a total of six (6) officers

engaged in the pursuit in violation of the NOPD’s Pursuit Policy.
11.

It was determined that, inter alia: (1) the Defendant Officers engaged in the pursuit, despite
the suspects not being suspected of a violent crime; (2) the Defendant Officers turned off their
video surveillance cameras so no video evidence of the pursuit could be reviewed; and (3) the
Defendant Officers lied about stopping their pursuit prior to the fatal crash.

12.

As aresult of this investigation, four (4) Officers were terminated and two (2) officers were
suspended without pay. The Officers that were fired include: Officer Alex Mikkelsen; Officer
Jonathan Broom; Officer Jeffrey Herrington; and Officer Alex Florian. Officer Colby Stewart, a
veteran with more than nine (9) years on the force, received an unpaid 44-day suspension.
Likewise, Officer William Hery, an officer with three (3) years on the force, received an unpaid
54-day suspension.

13.

This improper pursuit incident was not the first incident wherein at least some of the officers
involved engaged in a pattern of similar conduct. For instance, Officer Colby Stewart received a
letter of reprimand in August 2016 after investigators concluded he had failed to record his response
to several 911 calls the year before.

14,
In fact, Superintendent Ferguson has said that internal investigators uncovered a pattern of

officers deactivating their cameras during chases in the weeks before the March 20, 2019 pursuit.
Case 2:20-cv-00952-GGG-JCW Document 1 Filed 03/19/20 Page 8 of 17

15.

The Officers engaged in this pattern of conduct in an effort to prevent their superiors from

discovering pursuits that may have violated the NOPD’s Pursuit Policy.
16.

Stella Cziment, the City’s deputy independent policy monitor, even stated that she found it
“more concerning” that several unauthorized and unrecorded pursuits occurred in the weeks
preceding the March 20, 2019 pursuit.

17.

The Defendant Officers’ pattern and practice of engaging in unauthorized and unrecorded
police pursuits was known to Superintendent Ferguson and the NOPD, yet they failed to take
corrective actions to prevent these actions from occurring. Their inaction amounts to a deliberate
indifference.

18.

The Defendant Officers’ behavior herein and the unauthorized pursuit is the type of conduct
which is intended to harm and that which shocks the conscience. If the Defendant Officers would
not have engaged in their pattern and practice of unauthorized police pursuits, without
repercussions for same, then the crash would not have occurred and the decedent, Schwann Herbert,
would still be alive.

CAUSES OF ACTION

COUNT I
SUBSTANTIVE DUE PROCESS VIOLATIONS UNDER THE FOURTH AND

FOURTEENTH AMENDMENTS PURSUANT TO 42 U.S.C §1983
(Defendants NOPD, Superintendent Ferguson, and Officers)
19.

Plaintiff hereby incorporates paragraphs 1-19 of this Complaint as if fully set forth herein.
Case 2:20-cv-00952-GGG-JCW Document 1 Filed 03/19/20 Page 9 of 17

20.

42 U.S.C. § provides that:
Every person, who under the color of any statute, ordinance,
regulation, custom or usage of any state or territory of the District of
Columbia subjects or causes to be subjected any citizen of the United
States or other person within the jurisdiction thereof to the
deprivation of any rights, privileges or immunities secured by the
constitution and law shall be liable to that party injured in an action
at law, a suit in equity or, other appropriate proceeding for redress...
21.

Plaintiff is a citizen of the United States and Defendant Officers are persons under 42 U.S.C.
§1983 and acted under the color of state law.

22.

The deceased, Schwann Herbert, had clearly established constitutional rights under the
Fourteenth Amendment to bodily integrity and be free from injury by law enforcement with due
process.

23.

Any reasonable police officer knew or should have known of these rights at the time of the

complained of conduct as they were clearly established at that time.
24.

Defendant Officers’ actions in instituting and carrying on an unreasonably dangerous high
speed pursuit in contravention of governing municipal policies, as described above, were objectively
unreasonable in light of the facts and circumstances confronting them and, thus, violated the Fourth
and Fourteenth Amendment rights of the deceased, Schwann Herbert.

25.

Defendant Officers’ superiors, including, but not limited to, Superintendent Ferguson,
Case 2:20-cv-00952-GGG-JCW Document1 Filed 03/19/20 Page 10 of 17

actions in permitting the pursuit to continue in clear violation of the NOPD Pursuit Policy were
objectively unreasonable in light of the facts and circumstances confronting them and, thus, violated
the Fourth and Fourteenth Amendment rights of the deceased, Schwann Herbert.

26.

Defendant Officers’ conduct shocks the conscious and amounted to reckless, callous, and
deliberate indifference to Schwann Herbert’s federally protected rights.

27.

Defendant Officers initiated and carried on a dangerous pursuit at high speeds and without
regard to the safety of the public and did so without reasons to believe that the suspects had
committed a violent crime.

28.

Defendant Officers further violated NOPD policy by turning off their cameras so that the

improper pursuit could not be recorded and used against them.
29.

Defendant Officers also failed to terminate the high-speed pursuit when it was immediately
evident, or should have been immediately evident to them, that the risks of life and property far
outweighed the benefit derived from the immediate apprehension or continued pursuit of the
suspect’s vehicle.

30.

Defendant Officers’ actions amount to a shocking and willful indifference to Schwann
Herbert’s rights.

31.

Defendant Officers, after sufficient time for deliberation and in violation of established
Case 2:20-cv-00952-GGG-JCW Document1 Filed 03/19/20 Page 11 of 17

policy, knowingly operated their vehicles at excessively high rates of speed, in essence compelling
the fleeing suspects to travel erratically and at dangerously high speeds, causing them to eventually
lose control of their vehicle and violently crash into the Unity I Salon, igniting a fire.

32.

Defendant Officers’ conduct constitutes a malicious abuse of authority unmotivated by a
legitimate governmental interest, in that their collective actions did nothing to thwart or stop a
vehicle pursuit and instead, because of their aggressive and unreasonable conduct, they created the
only scenario by which the chase could conclude: a violent collision on a high traffic road. Thus,
because of their actions, the potential for serious harm to an innocent bystander was not only
foreseeable, it was assured.

33.

As a proximate result of Defendant Officers’ conduct, Schwann Herbert suffered fatal

injuries, entitling the Plaintiff herein, her son, to damages, in amounts to be determined at trial.
34.

In addition to compensatory and special damages, Plaintiff is entitled to punitive damages
against Defendants under 42 U.S.C. §1983, in that the actions of Defendant Officers were taken
willfully with reckless or wanton disregard of the constitutional rights of Schwann Herbert.

COUNT II
FAILURE TO TRAIN PURSUANT TO 42 U.S.C. §1983
(Defendants NOPD and Superintendent Ferguson)

35.

Plaintiff hereby incorporates paragraphs 1-35 of this Complaint as if fully set forth herein.
Case 2:20-cv-00952-GGG-JCW Document1 Filed 03/19/20 Page 12 of 17

36.

42 U.S.C. § provides that:
Every person, who under the color of any statute, ordinance,
regulation, custom or usage of any state or territory of the District of
Columbia subjects or causes to be subjected any citizen of the United
States or other person within the jurisdiction thereof to the
deprivation of any rights, privileges or immunities secured by the
constitution and law shall be liable to that party injured in an action
at law, a suit in equity or, other appropriate proceeding for redress...
37.

Plaintiff is a citizen of the United States and Defendant Officers are persons under 42 U.S.C.
§1983 and acted under the color of state law.

38.

Based on the clear language of the NOPD Pursuit Policy, the Defendant Officers should not
have pursued the fleeing vehicle because it was not suspected of a violent crime.

39.

Defendant Officers failure to follow and strictly adhere to the NOPD Pursuit Policy resulted
from inadequate training.

40.

Further, the conduct of the Defendant Officers in failing to adhere to department policy
evidences the need for more and/or different training was so obvious and so likely to lead to the
violation of Ms. Herbert’s constitutional rights such that the policy maker’s failure to do so amounts
to deliberate indifference.

41.
Finally, a pattern and practice existed of NOPD officers ignoring the Pursuit Policy by

turning off their video surveillance and pursuing suspects at high speeds, even when those suspects
Case 2:20-cv-00952-GGG-JCW Document1 Filed 03/19/20 Page 13 of 17

were not suspected of engaging in a violent crime. NOPD and Superintendent Ferguson knew of
this pattern and practice, yet did nothing to prevent it or train officers to abide by the Pursuit Policy.
NOPD and Superintendent Ferguson’s inaction lead to the violation of Ms. Herbert’s constitutional
rights such that the policy maker’s failure to train and enforce policy amounts to deliberate
indifference.
COUNT III
STATE LAW NEGLIGENCE
(Defendants City, NOPD, Superintendent Ferguson and Officers)
42.
Plaintiff hereby incorporates paragraphs 1-42 of this Complaint as if fully set forth herein.

43.

In addition to the allegations of deliberate, willful and intentional conduct, Plaintiff
alternatively pleads that Defendants also acted negligently.

44,

Defendant NOPD had articulated policies that expressly required the Defendant Officers not
to pursue a fleeing suspect unless that suspect was suspected of committing a violent crime. Further,
NOPD had articulated policies that expressly required the Defendant Officers to terminate
unreasonably dangerous pursuits such as the pursuit outlined in this Complaint. Defendant Officers
had a duty to adhere to their policies and not pursue, or terminate the pursuit once initiated.

45.
Defendants collectively breached that duty.
46.
Defendant Officers were negligent by breaching the duty to follow and strictly adhere to the

NOPD Pursuit Policy in the following, non-exclusive, particulars:
Case 2:20-cv-00952-GGG-JCW Document1 Filed 03/19/20 Page 14 of 17

a. Initiating a pursuit of a suspect’s vehicle who was not believed
to have committed a violent crime;

b. Initiating and maintaining an unreasonably high-speed motor
vehicle pursuit;

c. Failing to terminate the subject pursuit;
d. Permitting the subject pursuit to continue;

e. Failing to follow or adhere to pursuit policies or practices by not
abandoning or terminating the pursuit;

f. Operating an emergency motor vehicle at an unreasonably high
rate, in excess of the posted speed limits on all relevant roadways,
through residential and commercial areas;

g. Creating a clear, substantial and unreasonable danger of harm to
the public, including Schwann Herbert, an innocent bystander,
by conducting a high speed pursuit in a residential and
commercial area where it is reasonably foreseeable that na
innocent bystander, such as Schwann Herbert, would be
seriously or critically injured by a fleeing driver; and

h. Turing off video surveillance so as destroy evidence of this
unauthorized pursuit.

47.

Defendant Officers’ collective negligence in failing to adhere to pursuit policies requiring

them to abandon the pursuit was a substantial factor in causing Schwann Herbert’s injuries.
48.

Defendant NOPD and Superintendent Ferguson were negligent in their training, supervision
and retention of the Defendant Officers. There was a known practice of NOPD officers engaging
in unauthorized police pursuits in violation of the NOPD Pursuit Policy, and NOPD and
Superintendent Ferguson permitted this pattern of violating these procedures to continue. Defendant
NOPD and Superintendent Ferguson’s negligence in not enforcing the Pursuit Policy and permitting

officers of perpetually engage in this violative behavior was a substantial factor in causing Schwann
Case 2:20-cv-00952-GGG-JCW Document1 Filed 03/19/20 Page 15 of 17

Herbert’s injuries and ultimate death.
COUNT IV
RESPONDEAT SUPERIOR/VICARIOUS LIABILITY
(Defendants NOPD, Superintendent Ferguson and the City)
49,
Plaintiff hereby incorporates paragraphs 1-49 of this Complaint as if fully set forth herein.
50.

At all times relevant herein, Defendant Officers were acting or failing to act in their capacity
and/or in the scope of their employment as an agent, servant or employee, and engaging in the
furtherance of the business of, the NOPD, Superintendent Ferguson and the City.

51.

As a direct and proximate result of the above-described negligent acts and omissions of the
NOPD, Superintendent Ferguson, and the City, acting by and through the Defendant Officers,
Schwann Herbert sustained and suffered the fatal injuries which are set forth hereinabove.

INJURY/DAMAGES
52.
Plaintiff hereby incorporates paragraphs 1-52 of this Complaint as if fully set forth herein.
53.

Plaintiff, Anthony Herbert, avers that he is entitled to recover for the pre-death suffering of

his mother, Schwann Herbert, pursuant to Louisiana Civil Code Article 2315.1(1).
54.

Plaintiff, Anthony Herbert, may recover for the following damages sustained by his

deceased mother, Schwann Herbert, pursuant to Louisiana Civil Code Article 2315.1(1):

a) Schwann Herbert’s pre-death conscious pain and suffering;
Case 2:20-cv-00952-GGG-JCW Document1 Filed 03/19/20 Page 16 of 17

b) Schwann Herbert’s pre-death mental anguish; and
c) Schwann Herbert’s fear of impending death.
55.
Plaintiff, Anthony Herbert, further avers that he is entitled to recover for the wrongful death
of his mother, Schwann Herbert, pursuant to Louisiana Civil Code Article 2315.2(1).
56.
Plaintiff, Anthony Herbert, sustained the following damages as a result of the wrongful
death of his mother, Schwann Herbert:
a) Schwann Herbert’s pre-death conscious pain and suffering;
b) Schwann Herbert’s pre-death mental anguish;
c) Loss of love, affection, and companionship;
d) Mental anguish, grief, and trauma, past, present and future;
e) Loss of society and consortium;
f) Loss of services;
g) Loss of support; and
h) Any other damages which may be established.
57.
Additionally, Plaintiff avers that he is entitled to the following damages from Defendants:
a) Compensatory and special damages;
b) Attorney’s fees pursuant to 42 U.S.C. §1988;
c) Punitive damages pursuant to 42. U.S.C. §1983;

d) Any and all equitable relief as deemed appropriate by this Court.
Case 2:20-cv-00952-GGG-JCW Document1 Filed 03/19/20 Page 17 of 17

DEMAND FOR JURY TRIAL
58.
Plaintiff demands a trial by jury on all issues so triable.
RELIEF

WHEREFORE, Plaintiff, Anthony Herbert, demands judgment in his favor and against
Defendants in an amount in excess of $75,000.00, plus interest, cost of suit, reasonable attorneys
fees, punitive damages, and any other relief to which he is entitled and that this Court deems just
and proper.

Respectfully Submitted:

[sl Cisthony Morbuit-

Anthony Herbert, Plaintiff Pro Se

Mailing and service information may be sent
to the following address:

One Galleria Blvd.

Suite 1100

Metairie, Louisiana 70001
Telephone: (504) 833-5600
Facsimile: (504) 833-8080
